Citation Nr: 0408764	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disability to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from April 1956 to September 
1956.

In July 1975, the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) denied service connection for a chronic 
psychiatric disability to include an anxiety disorder.  In a 
September 1975 written statement, the veteran asserted that 
his disability originated in active service.  At that time, 
the RO did not issue a statement of the case.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, RO which tacitly 
determined that that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic psychiatric disability to 
include an anxiety disorder and denied the claim.  The 
veteran has been represented by the Puerto Rico Public 
Advocate for Veterans Affairs throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In a May 2003 written statement from the veteran, he claims 
that he began to  receive Social Security Administration 
(SSA) benefits shortly after separating from active service.  
A complete documentation of the veteran's SSA award is not of 
record.  VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

A May 2002 affidavit reflects that F. J. Zamora Pamies, M.D., 
treated the veteran's psychiatric disability from 1972 to 
1990.  An April 2003 affidavit conveys that J. J. Zamora 
Alvarez, M.D., treated the veteran's psychiatric disability 
since June 2001.  Clinical documentation of the cited 
treatment is not of record.  VA should obtain all relevant VA 
and private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The claims folder does not contain a copy of the veteran's 
service medical records.  A December 2001 RO letter from the 
National Personnel Records Center reflects that "the 
record/a portion of the record" were recovered following a 
fire in July 1973 in the area where the veteran's service 
medical records were stored at the Records Center in St. 
Louis, Missouri.  This letter is ambiguous and leads to the 
reasonable conclusion that a portion of the veteran's records 
may be available.  In such cases, VA's duty to assist is 
heightened and includes an obligation to search alternative 
forms of records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The United States Court of Appeals for Veterans 
Claims (Court) has held that where service medical records 
are presumed destroyed, VA has the heightened duty to assist 
the veteran, including the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Given that 
the veteran's service medical records were damaged and that 
he was not afforded VA compensation examination, the Board 
finds that an examination determining the current nature and 
etiology of the veteran's psychiatric disability would be 
helpful.  Hayre v. West, 188 F.3d 1327 (1999) (overruled on 
other grounds); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  


2.  The RO should ask the NPRC to search 
for service medical records, morning 
reports, sick call reports, and reports 
from the Surgeon General's Office, and 
also inform the veteran of alternate 
sources of evidence that he might submit.  
If no additional governmental records 
from any source are located, the veteran 
should be so notified.  

3. The RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA benefits and 
copies of all records developed in 
association with the award.  

4. The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
psychiatric disability, including the 
names and addresses of all health care 
providers.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact Dr. Pamies, Dr. Alvarez, and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the claims file.

5. The RO should then schedule the 
veteran for VA compensation examination 
to determine the current nature and 
severity of his psychiatric disability.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
psychiatric disability had its onset 
during active service or is in any 
other way causally related to his 
active service? 

6. The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic psychiatric 
disability to include anxiety disorder.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




